Case:21-11338-MER Doc#:40 Filed:07/20/21                Entered:07/20/21 09:39:42 Page1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                              )
                                    )     Case No. 21-11338 MER
TANJA R. KINNEY,                    )     Chapter 7
                                    )
                        Debtor.     )
____________________________________________________________________________

 TRUSTEE’S APPLICATION TO EMPLOY BK GLOBAL REAL ESTATE SERVICES
                         AS LISTING AGENT/BROKER
____________________________________________________________________________

      Jared C. Walters, chapter 7 trustee, by and through his counsel Wadsworth Garber Warner
Conrardy, P.C., for his Application to Employ BK Global Real Estate Services as Listing
Agent/Broker, states as follows:

        1.    Tanja R. Kinney (the “Debtor”) filed a voluntary petition for relief under chapter 7
of the Bankruptcy Code on March 22, 2021.

       2.     Jared C. Walters is the duly appointed chapter 7 trustee (the “Trustee”) of the
Debtor’s bankruptcy estate (the “Estate”).

        3.       Property of the Estate includes real property with the address of 298 Middle Street,
Rangely, Colorado 81648 (the “Property”). Record title for the Property suggests that the Estate’s
interest is limited to Debtor’s one-half joint interest. However, the other joint owner, Cody Kinney
who is Debtor’s ex-spouse, agreed to convey his one-half joint interest to Debtor pursuant to a
martial Separation Agreement dated June 15, 2018 and approved the District Court for Rio Blanco
County, Colorado.

         4.    Debtor did not claim the Property as exempt.

       5.     According to a motion for relief from stay filed by the Wells Fargo Bank, N.A.
(“Wells Fargo”), the Property is encumbered by a deed of trust securing the sum of approximately
$205,000. Docket No. 20.

       6.     After consultation with the proposed broker, the Property’s value is less than the
sums secured by Wells Fargo.

       7.       Nevertheless, Trustee desires to employ BK Global Real Estate Services to act as
the Estate’s listing and sales broker in connection with the sale of the Property and additional
services relating to negotiating a carve-out of no less than $10,000 pursuant to 11 U.S.C. § 506(c).

         8.    BK Global Real Estate Services is available to provide the necessary services.
Case:21-11338-MER Doc#:40 Filed:07/20/21                Entered:07/20/21 09:39:42 Page2 of 3




        9.     As described in the Affidavits of Patrick Butler and Britta Acord attached hereto as
Exhibit 1 and Exhibit 2, BK Global Services and its affiliated broker are well-qualified and have
extensive experience assisting Trustees in liquidating similarly situated properties and negotiating
“short sales.”

         10.     Trustee has agreed that BK Global Real Estate Services will have the exclusive
right to act as the Trustee’s agent for the sale of the Property. BK Global Real Estate Services will
co-list the Property with Ms. Acord. The parties have agreed that the commission to BK Global
Real Estate Services will be six percent (6%) of the gross purchase price to be divided as follows:
(a) two percent (2%) to BK Global Real Estate Services, (b) two percent (2%) to Ms. Acord, and
(c) two percent (2%) to the buyer’s agent. Commissions shall be earned only upon closing of the
sale of the Property and shall not be paid without prior application and approval of this Court.

        11.    As described in the affidavits of Mr. Butler and Ms. Acord, (a) neither BK Global
Real Estate Services, its affiliated broker, nor any of their employees have any connection with
the Debtor, its creditors in this case, Trustee, the Office of the United States Trustee, or any
employees thereof or any party in interest herein; (b) BK Global Real Estate Services, its affiliated
broker, and each of their employees are “disinterested persons,” as that term is defined in Section
101(14) of the Bankruptcy Code; and (c) neither BK Global Real Estate Services, its affiliated
broker, nor any of their employees hold or represent an interest adverse to the Debtor’s estate.
Exhibit 1 and Exhibit 2.

        12.     Trustee asserts the employment of BK Global Real Estate Services to represent
Trustee in connection with the marketing and sale of the Property is in the best interests of the
estate and the commission terms are reasonable. Absent the engagement of BK Global Real Estate
Services, Trustee would likely abandon the Property. If BK Global Real Services is successful,
Trustee will be able to declare a meaningful dividend.

       13.     BK Global Real Estate Services has suggested a listing price for the Property of
$150,000.

       14.      If a buyer is found during the term of the listing agreement, Trustee will make
application to this Court for authority to sell the Property.

       WHEREFORE, Trustee respectfully requests that the Court approve this application, and
for such other and further relief as deemed proper.
Case:21-11338-MER Doc#:40 Filed:07/20/21            Entered:07/20/21 09:39:42 Page3 of 3




      Dated this 20th day of July 2021.

                                   Respectfully submitted,

                                   WADSWORTH GARBER WARNER CONRARDY, P.C.

                                   /s/ Aaron J. Conrardy
                                   Aaron J. Conrardy, #40030
                                   2580 West Main Street, Suite 200
                                   Littleton, Colorado 80120
                                   (303) 296-1999 / (303) 296-7600 FAX
                                   aconrardy@wgwc-law.com
                                   Attorneys for Jared C. Walters, chapter 7 trustee
